Case 1:20-cv-11213-LTS Document 18 Filed 10/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

MICHAEL D. ARRINGTON,

dais

Plaintiff,

Civil Action No. 20-CV-11213-LTS
Vs. JURY TRIAL DEMAND
CITY OF BOSTON And Commissioner

of the Boston Police Department « BBs
WILLIAM GROSS, CITY OF BOSTON Be Ss O
Police Department Cell Site Simulator 35 S in
Operator JOHN DOES, HORACE COLEMAN, oz on a
zo =O
Defendants, Be S a
ooo Q

PLAINTIFF’S AMENDMENT TO APPLICATION FOR ENTRY OF
DEFAULT AS TO COMMISSIONER OF
BOSTON POLICE DEPARTMENT WILLIAM GROSS TO
CORRECT OMISSION AND MISTAKE

PRO SE, MICHAEL D. ARRINGTON, pursuant to Fed. R. Civ. P. 15(B),

hereby amend his Application for Entry of Default as to Defendant,

COMMISSIONER OF BOSTON POLICE DEPARTMENT, WILLIAM GROSS,

To Correct Omission and Mistake as follows: (closing paragraph after

Certificate of Service should read):

I, MICHAEL D. ARRINGTON, hereby certify that on September 28, 2020,
Imade a good faith effort to contact and meet and confer with counsel for

Defendant, COMMISSIONER OF BOSTON POLICE DEPARTMENT,
Case 1:20-cv-11213-LTS Document 18 Filed 10/15/20 Page 2 of 3

WILLIAM GROSS, to resolve or narrow the issues presented in this
application.

Attached is Exhibit A reflecting the correction made to Plaintiff's
Application for Entry of Default as to Defendant, COMMISSIONER OF
BOSTON POLICE DEPARTMENT, WILLIAM GROSS. Plaintiff request that

this document replace the Application filed on October 5, 2020. (D.E.12).

 

204 Pride Way

Bedford, Massachusetts 01730
(781) 652-1479
michaelarrington3 1@yahoo.com
Case 1:20-cv-11213-LTS Document 18 Filed 10/15/20 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY a true and correct copy of the foregoing
was furnished by United States Postal Service First Class Mail on October
12,2020 to the following:

John Fahey, Esq.

Assistant Corporation Counsel
City of Boston Law Department
City Hall, Room 615

Boston, Massachusetts 02201

LIV ML

Pro se’ Michael D. ArringtonY
204 Pride Way
Bedford, Massachusetts 01730
(781) 652-1479
michaelarrington3 1@yahoo.com
